      Case 2:19-cr-00051-KS-MTP Document 216 Filed 06/23/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                CASE NO. 2:19-CR-51-KS-MTP

WADE ASHLEY WALTERS



                        MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court denies Defendant’s Motion to

Dismiss [123].

A.    Standard of Review

      “[A] motion to dismiss an indictment for failure to state an offense is a

challenge to the sufficiency of the indictment.” United States v. Kay, 359 F.3d 738,

742 (5th Cir. 2004). In reviewing such motions, “the court is required to take the

allegations of the indictment as true and to determine whether an offense has been

stated.” United States v. Thomas, 724 F.3d 632, 640 (5th Cir. 2013). “An indictment

is legally sufficient if (1) each count contains the essential elements of the offense

charged, (2) the elements are described with particularity, and (3) the charge is

specific enough to protect the defendant against a subsequent prosecution for the

same offense.” United States v. Blevins, 755 F.3d 312, 319 (5th Cir. 2014).

B.    Statute of Limitations

      First, Defendant argues that the Court should dismiss all allegations related

to Pharmacy 1 because they fall outside the applicable statute of limitations.
       Case 2:19-cr-00051-KS-MTP Document 216 Filed 06/23/20 Page 2 of 7




Defendant contends that the Government’s allegation that he “discontinued Prime

Care Marketing’s relationship with Pharmacy 1” 1 in May 2013 means that any

conspiracy involving Pharmacy 1 ended at that time, and any further criminal

activity constituted new, distinct conspiracies. In his initial brief, Defendant did not

specify the counts from the Superseding Indictment to which this argument applies,

but in reply, he asserted that Count 10 should be dismissed.

       In the Superseding Indictment, the Government alleges that Defendant and

his coconspirators engaged in a scheme and artifice to defraud the United States

through TRICARE and other health care benefit programs by means of various

underlying conspiracies. In Count 10, the Government alleges that, beginning in

August 2012 and continuing through January 2016, Defendant conspired to commit

fraud in violation of 18 U.S.C. § 1349. The Government alleges that the purpose of

the conspiracy was for Defendant and his coconspirators to enrich themselves, and

that they committed specific acts of mail fraud, wire fraud, and health care fraud in

furtherance of the conspiracy.

       For a conspiracy charge to be timely, the Government must prove “the

existence of the conspiracy within five years prior to the return of the indictment, and

. . . the commission of at least one overt act by one of the conspirators within that

period in furtherance of the conspiratorial agreement.” United States v. Ongaga, 820

F.3d 152, 157 (5th Cir. 2016). “Generally, the statute of limitations begins to run


1 Superseding Indictment at 25, United States v. Walters, No. 2:19-CR-51-KS-MTP (S.D. Miss. Sept.
24, 2019), ECF No. 7.
                                                2
      Case 2:19-cr-00051-KS-MTP Document 216 Filed 06/23/20 Page 3 of 7




when the crime is complete, meaning that all the elements of the crime have been

satisfied.” Id. at 159-60. “However, the doctrine of continuing offenses presents a

qualification to the general operation of this principle.” United States v. Tavarez-

Levario, 788 F.3d 433, 436 (5th Cir. 2015). A continuing offense “perdures beyond the

initial illegal act, and . . . each day brings a renewed threat of the evil Congress sought

to prevent even after the elements necessary to establish the crime have occurred.”

Id. at 436-37. Therefore, “[f]or a continuing offense, . . . the statute of limitations does

not begin to run when all elements of the crime are first satisfied, but rather when

the ongoing commission of the crime comes to an end.” Ongaga, 820 F.3d at 160.

       Conspiracies are continuing offenses. Tavarez-Levario, 788 F.3d at 440; see

also United States v. Olis, 429 F.3d 540, 545 (5th Cir. 2005); United States v.

Buckhalter, 986 F.2d 875, 880 (5th Cir. 1993). Therefore, the statute of limitations

for the conspiracy charged in Count 10 of the Superseding Indictment did not begin

to run until the “ongoing commission of the crime [came] to an end.” Ongaga, 820

F.3d at 160.

       In Count 10, the Government alleged that the conspiracy continued “through

in or around January 2016 . . . .” Superseding Indictment [7], at 42. In Counts 11-15,

the Government alleged facts related to specific commissions of wire fraud in 2014

and 2015 in furtherance of the conspiracy charged in Count 10. Id. at 44-45. In Counts

16-18, the Government alleged facts related to specific commissions of mail fraud in

October 2014 in furtherance of the conspiracy charged in Count 10. Id. at 46-47.


                                             3
      Case 2:19-cr-00051-KS-MTP Document 216 Filed 06/23/20 Page 4 of 7




      Therefore, the Government alleged specific facts in support of its assertion that

the Count 10 conspiracy was ongoing beyond May 2013, the date on which Defendant

claims to have withdrawn from the conspiracy. Moreover, the Government alleged

specific acts occurring within five years of the return of the indictment. The

Government’s allegation that Defendant “discontinued Prime Care Marketing’s

relationship with Pharmacy 1” does not constitute an allegation that Defendant

withdrew from the conspiracy charged in Count 10. Id. at 25. Rather, the Government

alleges that Defendant and his coconspirators shifted their activities to another

entity. Id. Accepting the allegations of the Superseding Indictment as true, Thomas,

724 F.3d at 640, the Court concludes that Count 10 is not barred by the applicable

statute of limitations.

C.    Abandoned Charges

      Next, Defendant argues that the Government abandoned all allegations

related to Pharmacy 1. In support of this argument, Defendant cites a letter his

counsel received from the Department of Justice, and representations the

Government made during a teleconference on May 7, 2020.

      Defendant misrepresented both the letter from DOJ and the Government’s

statements during the May 7, 2020, teleconference. In the letter, the Government did

not state that it was abandoning all charges related to Pharmacy 1. Rather, it stated

that it did not intend to rely on certain hard copies of documents in its case-in-chief.

See Exhibit 1 to Motion to Dismiss, United States v. Walters, No. 2:19-CR-51-KS-MTP


                                           4
      Case 2:19-cr-00051-KS-MTP Document 216 Filed 06/23/20 Page 5 of 7




(S.D. Miss. May 15, 2020), ECF No. 123-1. Likewise, during the May 7, 2020

teleconference, the Government did not state that it was abandoning all charges

related to Pharmacy 1. Rather, it represented that it did not intend to rely on certain

documents produced during discovery. Therefore, the Court concludes that the

Government has not abandoned any charges or factual allegations.

D.    Nexus/Number of Conspiracies

      Finally, Defendant argues that the Government improperly charged multiple

conspiracies as one overarching conspiracy without any nexus between them. His

briefing is less than clear, and he did not address the allegations of any specific count.

Defendant may argue that Count 10 is improper because it purportedly charges

multiple conspiracies as a single conspiracy.

      It appears that this argument is premised upon a misreading of the

Superseding Indictment. The Government alleged the existence of a single,

overarching scheme to enrich Defendant and his coconspirators, and it charged

Defendant with five separate conspiracies that were part of that scheme. Defendant

has not cited any law providing that this was improper or grounds for dismissal of

the entire Superseding Indictment. Indeed, “a single scheme can be executed a

number of times, and a defendant may be charged in separate counts for each

‘execution’ of the scheme to defraud.” United States v. De La Mata, 266 F.3d 1275,

1287 (11th Cir. 2001); see also United States v. Marroquin, 149 F.3d 1178, 1998 WL

414213, at *1 (5th Cir. 1998) (district court did not err in sentencing multiple counts


                                            5
      Case 2:19-cr-00051-KS-MTP Document 216 Filed 06/23/20 Page 6 of 7




of mail fraud and conspiracy as part of one overarching scheme to defraud); cf. United

States v. Krenning, 93 F.3d 1257, 1266-67 (5th Cir. 1996) (no prejudicial joinder in

alleging a single scheme with multiple purposes and charging multiple conspiracies

as part of the scheme).

      In this respect, Kotteakos v. United States, 328 U.S. 750, 66 S. Ct. 1239, 90 L.

Ed. 1557 (1946), is inapplicable. That case “holds that it is unfair to indict and try as

one conspiracy as many as eight separate and distinct conspiracies where the

defendants on trial are not connected in any way among themselves . . . .” Sanders v.

United States, 415 F.2d 621, 625 (5th Cir. 1969). Here, the Government did not charge

a single conspiracy. Rather, it alleged the existence of a single scheme that included

multiple conspiracies. Moreover, it alleged sufficient facts to show a connection

between the various counts, as the Court addressed in its motion denying Defendant’s

motion to sever.

      To the extent that Defendant intended to argue that Count 10 is improper

because it charges multiple conspiracies as a single conspiracy, his argument is

likewise unavailing. “An indictment is duplicitous if it joins in a single count two or

more distinct offenses.” United States v. Sharpe, 193 F.3d 852, 865 (5th Cir. 1999).

Count 10 does not charge multiple conspiracies. Rather, it charges one conspiracy to

commit fraud in violation of 18 U.S.C. § 1349. “The allegation in a single count of a

conspiracy to commit several crimes is not duplicitous, for the conspiracy is the crime,

and that is one, however diverse its objects.” United States v. Barrera, 444 F. App’x


                                           6
      Case 2:19-cr-00051-KS-MTP Document 216 Filed 06/23/20 Page 7 of 7




16, 24 (5th Cir. 2011). In other words, “a single conspiratorial agreement may have

as its object the commission of separate crimes on different occasions.” Id.

      Regardless, “[w]hether the evidence shows a single conspiracy or multiple

conspiracies is a fact question for the jury to decide.” Ongaga, 820 F.3d at 158; see

also Sanders, 415 F.2d at 625. If a count “facially alleges a single conspiracy,” that is

enough to warrant denial of a motion to dismiss on the basis of duplicity. United

States v. Rajaratnam, 736 F. Supp. 2d 683, 689 (S.D.N.Y. 2010). Moreover, “if a jury

could find some set of facts that demonstrate a single conspiracy as charged . . . ,

dismissal on duplicity grounds is unjustified.” Id.

      For all these reasons, the Court denies Defendant’s Motion to Dismiss [123].

      SO ORDERED AND ADJUDGED this 23rd day of June, 2020.

                                               /s/  Keith Starrett
                                               KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                           7
